United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3792
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Guy Spencer Long,                        *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: April 20, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________

PER CURIAM.

       Guy Spencer Long appeals his conviction for bank robbery. Long contends the
district court improperly admitted evidence offered by the government under Federal
Rule of Evidence 404(b). We have carefully considered Long's contention and find it


      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
to be without merit. We also conclude that a discussion of the issue presented by this
appeal will serve no useful purpose. We thus affirm Long's conviction. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-